In a proceeding to stay arbitration of an uninsured motorist claim, the Travelers Indemnity Company appeals from a judgment of the Supreme Court, Nassau County, entered October 4, 1978, which, after a hearing, inter alia, (1) determined that the respondent Commercial Union Assurance Companies had properly canceled its policy of insurance issued to Bruce Shilstone and (2) directed the Travelers Indemnity Company to proceed to arbitration. Judgment reversed, on the law, with costs, and application for stay granted. Section 576 (subd 1, par [c]) of the Banking Law requires that notices of cancellation include certain statements concerning proof of financial security. Those statements are to be printed "in type or print of which its face shall not be smaller than twelve point”. For effective cancellation of an insurance policy strict compliance with this requirement is necessary (Matter of Liberty Mut. Ins. Co. [Stollerman], 70 AD2d 643; Cohn v Royal Globe Ins. Co., 67 AD2d 993). The notice of cancellation here failed to include a financial security statement printed in the statutorily mandated typeface size. Titone, J. P., O’Connor, Gulotta and Hargett, JJ., concur.